Citation Nr: 1342621	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia.

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Lung Disability

The Veteran asserts that he has a lung disability due to in-service exposure to asbestos.  At the July 2013 Board hearing, the Veteran reported that his duties as a machinist mate included rebuilding pumps and valves for submarines and performing maintenance on the generators of a destroyer escort.  The Veteran stated that they worked with asbestos, wrapped pumps in a type of insulation, and did not wear any protective clothing.

In February 2010, the Veteran reported that he had filed for Worker's Compensation based on a black lung disability.  However, according to the Veteran, it was determined that he did not have black lung despite his breathing problems.  The Veteran reported that no diagnosis was rendered and asserted that a VA examination was necessary to determine whether his breathing problems were related to in-service asbestos exposure.  

The Veteran underwent VA examination in May 2010 in connection with his claim of entitlement to service connection for a lung disability.  He reported a history of non-productive cough, wheezing, dyspnea, night sweats, and bronchiectasis.  The VA examiner reported that there were conditions that may be associated with pulmonary restrictive disease and specifically noted the findings of a November 1999 chest X-ray examination.  On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Pulmonary examination revealed no evidence of abnormal breath sounds.  Diaphragm excursion and chest expansion were normal.  There was no chest wall scarring, deformity of chest wall, or sign of significant weight loss or malnutrition.  PA and lateral views of the chest demonstrated a normal cardiomediastinal silhouette and unremarkable pulmonary vasculature.  No consolidation, effusion, or pneumothorax was identified.  No calcified pleural plaques were discerned.  The spinal alignment was preserved.  The impression was unremarkable examination of the chest.  Pulmonary function tests revealed mild restrictive ventilator defect and no change with inhaled bronchodilator.  There was mild to moderate pulmonary restriction by measurement of lung volumes and normal diffusing capacity.  The VA examiner diagnosed mild restrictive lung condition without clear objective evidence of asbestosis.  The VA examiner stated that because the Veteran did not show for a scheduled CT chest, a more definitive diagnosis could not be given at that time.  

In July 2010, an unenhanced CT of chest with lung reconstruction and coronal reformatting was performed that revealed no infiltrate, effusion, pulmonary mass or nodule and no chronic changes in the chest.  No calcified pleural plaques were identified to suggest asbestos-related disease.  There was no axillary, supraclavicular, mediastinal or hilar lymphadenopathy.  The heart was normal in size, and the visualized upper abdominal viscera were unremarkable.  Review of bone algorithm revealed no fracture or suspicious osseous lesions and no significant degenerative changes.  The impression was unremarkable CT of the chest.  Upon review, the VA examiner found there was no evidence that the Veteran had asbestosis.  His chest X-ray examination was within normal limits and his PFT revealed normal DLCO and mild restrictive lung condition, which the VA examiner found may simply reflect the Veteran's high body mass index.  In addition, the CT chest was unremarkable.  As a result, the VA examiner stated a medical opinion could not be given at that time.

Upon review, the Board finds the VA examination and opinions inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, because there was no evidence of asbestosis, the VA examiner declined to offer an etiological opinion.  However, the VA examiner diagnosed mild restrictive lung condition and also stated that there were conditions that may be associated with pulmonary restrictive disease.  In light of the above, the Board finds the record includes evidence of a current disability for which service connection may be granted, and as such, the VA examiner must provide an opinion as to the nature and etiology of any lung disability diagnosed during the pendency of the appeal.  

In addition, the record indicates the Veteran applied to the West Virginia Workers' Compensation Fund for benefits based on a lung disability.  In this respect, a June 1999 physician's report of occupational pneumoconiosis shows a diagnosis of pneumoconiosis.  However, the evidence does not include any further records regarding the Veteran's application for or an award or denial of benefits.  As such, remand is warranted to obtain any records pertaining to a decision for Workers' Compensation.        

Cervical Spine Disability

The Veteran asserts that he has a current cervical spine disability related to active duty.  Specifically, he contends that he repeatedly hit his head and injured his neck while running through the confined spaces of the ships on which he served.  The Veteran states that he has experienced continuous symptoms of neck pain since active duty.
 
The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for a cervical spine disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record reflects multiple diagnoses for the Veteran's neck symptoms, to include cervical disk disease with foraminal stenosis and chronic cervical pain secondary to degenerative joint disease.  As such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  With respect to an in-service injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a cervical spine disability.  However, the Veteran asserts that he repeatedly injured his neck during service when he hit his head and wrenched his neck in the confined spaces of the ships on which he served.  He reports that he never sought treatment for a neck injury during service because he was never knocked unconscious and because there were no real physicians onboard the ship.  The Veteran also states that he has had the same symptoms of neck pain continuously since the in-service injuries.  The Veteran is competent to testify to events and symptomatology capable of lay observation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As a result, the Board finds a remand for a VA examination is warranted in order to ascertain whether any current cervical spine disability is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  
Additionally, the evidence indicates that the Veteran receives benefits from the Social Security Administration (SSA) for neck and shoulder disabilities.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from July 2010 to the present from the VA Medical Center in Clarksburg, West Virginia and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Request all records from the West Virginia Workers' Compensation Fund, including medical records and/or any administrative decisions, for the Veteran regarding a lung disability.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran, and he must then be afforded an opportunity to respond.

3. Obtain and associate with the record all treatment records dated from July 2010 to the present for the Veteran from the VA Medical Center in Clarksburg, West Virginia, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

4. Forward the Veteran's claims file to an appropriate VA physician for an opinion as to the nature and etiology of a lung disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. §§ 3.158, 3.655 (2013).  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lung disability is related to active duty, to include as due to exposure to asbestos.  The examiner is reminded that regardless of whether the examination demonstrates a diagnosis of asbestosis, the assessment must include consideration of any lung disability diagnosed during the pendency of the appeal, to include mild restrictive lung condition.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of a cervical spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Following a review of the claims file, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay testimony, to include his statements regarding in-service injuries and continuous symptoms since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability began during service or is etiologically linked to any in-service event or injury.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6. Then, re-adjudicate the claim of entitlement to service connection for a lung disability, to include as due to exposure to asbestos, and the claim of entitlement to service connection for a cervical spine disability.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


